NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30135

                Plaintiff-Appellee,             D.C. No. 2:19-cr-00063-TOR-1

 v.
                                                MEMORANDUM*
JOSHUA W. CHRISTENSEN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Joshua W. Christensen appeals from the district court’s judgment imposing a

4-year sentence of probation following his guilty-plea conviction for threatening to

murder a federal official, in violation of 18 U.S.C. § 115(a)(1), (b)(4). We have

jurisdiction under 28 U.S.C. § 1291, and we dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Christensen argues that the appeal waiver contained in his plea agreement is

not enforceable because a defendant cannot voluntarily waive the right to appeal a

sentence that has not yet been imposed. As he concedes, this contention is

foreclosed. See United States v. Medina-Carrasco, 815 F.3d 457, 462-63 (9th Cir.

2015); United States v. Navarro-Botello, 912 F.2d 318, 320 (9th Cir. 1990). Even

if it were not foreclosed, Christensen does not identify any substantive challenge to

his conviction or sentence that he would raise absent the waiver. Accordingly, we

dismiss pursuant to the valid appeal waiver. See Medina-Carrasco, 815 F.3d at

463.

       DISMISSED.




                                          2                                   20-30135